IN THE MATTER OF THE PETITION                  *       IN THE
FOR REINSTATEMENT OF                           *
HERBERT THOMAS NELSON TO                       *       COURT OF APPEALS
THE BAR OF MARYLAND                            *
                                               *       OF MARYLAND
                                               *
                                               *       Misc. Docket AG
                                               *
                                               *       No. 72
                                               *
                                               *       September Term, 2013

                                         ORDER


         The Court having considered the Petition for Reinstatement of Herbert Thomas

Nelson and the response filed thereto by the Attorney Grievance Commission in the

above captioned case, it is this 28th day of May, 2014

         ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is

hereby, GRANTED, and the petitioner Herbert Thomas Nelson is hereby, reinstated by

this Court to the practice of law in Maryland, and it is further

         ORDERED, that the Clerk of this Court shall replace the name of Herbert

Thomas Nelson on the register of the attorneys in this Court and certify that fact to the

Trustees of the Client Protection Fund and to the Clerks of all judicial tribunals in this

State.




                                                   /s/ Mary Ellen Barbera
                                                        Chief Judge



.